This cause is submitted on motion of appellee to strike the bill of exceptions and to dismiss the appeal for want of prosecution.
The bill of exception is nothing more than the stenographic report of the trial and *Page 109 
is in flagrant violation of circuit rule 32. The motion to strike the bill of exceptions is granted. Lucas v. Mays, 2 Ala. App. 497,56 So. 593; Cole v. State, 4 Ala. App. 673,59 So. 235; Turner v. Thornton, 192 Ala. 98, 68 So. 813.
No brief of attorneys for appellant was presented to this court on submission, and, being called on the motion day of the call of the second division, motion is made to dismiss the appeal for want of prosecution. The motion is granted, and the appeal is dismissed.
Bill of exceptions stricken, and appeal dismissed.